     Case 0:21-mj-06311-AOV Document 3 Entered on FLSD Docket 05/12/2021 Page 1 of 7

 (Revised03/2020)

                                   UN IT ED ST ATES D IST RICT CO U RT
                                   SO UTH ERN DIST RICT O F FLO RIDA

                            APPEARANCE BOND :

                                                cAsENo.:Q )-M )-bAtt-qkw
UNITED STATES OF AM EM CA :
                      Plaintiff,
                                                           usM#: %% ù o tt- fo:
  3081< '
                      Defendant,
                                           /

1,thetmdersigneddefendantand Iorwe,theundersigned sureties,jointlyand severally acknowledgethatweand
otzr ersonalrepresentatives,jointlyandseverally,arebotmdtopaytheUnitedStatesofAmerica,thesllm of
j         . .                                   .s        %. J         Y jw l(w                 > pvu u
                                   STANDARD CONDITIONS OF BOND

The conditions ofthis bond are thatthe defendant:

    1. Shallappear before this Courtand atsuch otherplaces asthe defendantmay be required to appear, in
accordancewith any and allorders and directionsrelating to the defendant'sappearance in thiscase, including
appearanceforviolation ofacondition ofthe defendant'sreleaseasmay be ordered ornotified by thisCourtor
any otherUnited StatesDistrictCourttowhich thedefendantmaybeheldto answerorthecausekansferred. n e
defendantisrequired to ascertain from the Clerk ofCourtordefensecotmselthe tim e andplaceofa11scheduled
proceedingsonthecase. In no eventmay adefendantasslzmethathisorhercasehasbeen dism issed tmlessthe
Courthasentered an orderofdismissal. Thedefendantistoabideby anyjudgmententered in such matterby
surrenderingtoserveanysentenceimposedandobeyinganyorderordirectionincolmectionwithsuchjudgment.
Thisis a continuing bond,including any proceeding on appealorreview,which shallrem ain in fullforce and
effectuntilsuch time asthe Courtshallorderotherwise.

   2. M ay nottraveloutside the Southern DistrictofFlorida unlessotherwise approved by the Courtpriorto
any such travel.TheSouthernDistrictofFlorida consistsofthefollowing cotmties: Broward, Highlands,Indian
M ver,M artin,M iam i-Dade,M onroe,Okeechobee,Palm Beach and St.Lucie.

   3. M ay notchange his/herpresentaddress withoutpriornotifcation and approvalfrom the U .S.Probation
Officer orthe Court.

   4. M ustcooperate w ith 1aw enforcem ent officers in the collection of a D NA sam ple if the collection is
required by 42 U .S.C .Section 14135a.
    5. M ustnotviolate any federal,state or locallaw w hile on release in this cmse. Should thedefendantcome
in contactwith law enforcem enthe/she shallnotifytheU.S.Probation Officerwithin 72hours.
   Case 0:21-mj-06311-AOV Document 3 Entered on FLSD Docket 05/12/2021 Page 2 of 7

                                                          DEFEND AN T:
                                                          CASE NUM BER:
                                                          PAGE TW O


                                     SPECIAL CONDITIONS OF BOND

In addition to compliance with the previously stated conditionsofbond,the defendantmustcomply with the
specialconditionschecked below :

    .   Surrenderal1passportsand traveldocuments,ifany,to PretrialServicesandnotobtain any traveldocuments
         uring the pendency ofthe case;
    .   ReporttoPrezalServicesasfollows:( asdizected or         timets)aweek in person and      timets)aweekby
     telephone;
   c.Submitto substanceabusetesting and/ortreatm ent,contributeto thecostofservicesrenderedbasedon ability
     to pay,as determ ined by the U .S.Probation Officer;
   d.Refrain from       excessive OR      abstain from alcoholuseor any useofanarcoticdrug orotherconkolled
        substance,asdetinedinsection 102oftheControlledSubstancesAct(21U.S.C.j802),withoutaprescdptionby
     alicensed medicalpractitioner;
   e.Pm icipate in a mentalhealth assessmentand/ortreatm entand contribute to the costsofservices rendered
     based on ability topay,asdeterm ined by theU .S,Probation Offcer;
- f.Employmentrestrictionts):V kA * cp,                    N to      >Q 1Gûp   .


    .
        Maintainoractivelyseekfull-timeemployment;Kïe Gcr..x.x ïo                  k.-1
   h.M aintain orbegin an educationalprogram ;
   i.Avoid a1lcontactwith victim sorwitnessestothe crimescharged,exceptthrough colm sel. The AU SA shall
     provide defense counseland pretrialservices with the nnmes ofa11victim s or witnesses.The prohibition
     againstcontactdoesnottake effectuntildefense counselreceives the list.The prohibition againstcontact
     appliesonly to those personson the list,butthe prosecutormay expand the listby sending written notice to
     defense counseland pretrialservices.;
   j.Avoidal1contactwith co-defendantsanddefendantsinrelatedcases,exceptthroughcotmsel;
    .
     Refrainfrom possessingafirearm,destructivedeviceorotherdangerousweaponsandshallsurrender(ifany),
     theirconcealed w eapons perm itto the U .S.Probation Office;
   1.None ofthesignatoriesmay sell,pledge,mortgage,hypothecate,encum ber,etc.,any realproperty they own,
     untilthebond isdischarged,orothem isem odified by the Court;
   m .M ay notvisitcommercialtransportation establishm ent:aip orts,seaport/m arinas,commercialbusterminals,
        trainstations,etc.,
                          '      V       ulA t$.A$ ku Ky
   n.Defendantshallconsentto the U.S.Probation Officerconducting periodic tmnnnotmced exnminations ofthe
     defendant's computer equipm entathis/herplace ofem ploym entor on the com puter athis/her residence w hich
        may includeretrievaland copyingofal1datafrom thecomputerts)and any intemalorexternalperipheralsto
        ensure com pliance with this condition and/orrem ovalofsuch equipm entforthe pup ose ofconducting a m ore
        thoroughinspection;andconsentatthedirectionoftheU.S.Probation Oftk ertohaveinstalledonthedefendant's
        computerts),atthedefendant'sexpense,any hardwareorsoftwaresystemstomonitorthedefendnnt'scomputer
        use;
    Case 0:21-mj-06311-AOV Document 3 Entered on FLSD Docket 05/12/2021 Page 3 of 7

                                                           DEFENDANT:
                                                           CASE NUM BER:
                                                           PAGE THREE


    o.LOCATION M ONITOIU NG PROGRAM : The defendantshall be monitored by the form of location
      monitoring and shallabideby al1technology requirementsasnoted below , aswellasconkibuteto thecostsof
      servicesrenderedbasedon(             1itytopayasdetermined bytheU.S.Probation Officer- or- ( )paidby
      U .S,Probation;
          Location m onitoring teclmology atthediscretion ofthe offcer
         R ioFrequency(11F)monitoring(ElectronicM onitoring)
         ActiveGPS M onitoring
         VoiceRecognition
         Curfew:You areresi cted to yourresidence every day from          to      .   orasdirected by thesupeM sing
         oë cer.
                                                          OR
           om eDetention:You arerestricted to yourresidenceatalltimesexceptfor:
         (       edical
         (   )substanceabuseormentalhealthtreatment
         (    courtappearances
         (    attorneyvisitsorcourtorderedobligations
         (   )religiousservices
         (   )employment
         (   )otheractivitiesaspre-approvedbythesupervisingofficer
-
    p.RESIDENTIAL RE-ENTRY CENTER: The defendantshallreside at a residentialre-entry center or
      halfway house and abide by a1lthe rulesand regulationsofthe program . The costto bepaidby ( lpretrial
      Servicesor ( )based on the defendant's ability to pay.You are restricted to the residentialre-entry
      center/halfway house ata11timesexceptfor:
         )employment
         )education
         )religiousservices
         )medical,substanceabuse,ormentalhealthtreatment
         )attomeyvisits
         )courtappearances
         )courtorderedobligations
         )reportingtoPretrialServices
         )other                                       .


-   q.Third-party Custody:                                          willserveasathird partycustodian andwill
      reportany violations ofthe release conditions to the U .S.Probation O fficer. Failure to com ply w 1t.
                                                                                                           14these
      requirements,thethird party custodian can be subjecttotheprovisionsof18 U.S.C.j401,Contemptof
      Court.
    r.The defendantshallsubm ithisperson,property,residence, vehicle,papers,computers,(asdefined in 18
-
      U.S.C.1030(e)(1)),otherelectroniccommtmicationordatastoragedevicesormedia,oroffice,toasearch
      conducted by a United States Probation Offk er. The defendant m ust w nrn any other occupants thatthe
      premisesmaybesubjecttosearchespursuanttothiscondition.Anysearchmustbeconductedatareasonable
      tim e and in a reasonable m nnner.
     Case 0:21-mj-06311-AOV Document 3 Entered on FLSD Docket 05/12/2021 Page 4 of 7

                                                      DEFENDANT :
                                                      CASE NUM BER :
                                                      PAGE FOUR


     s. M andatory Adam W alsh Conditions: Defendant shall abide by specified restrictions on personal
     associations,place of abode,ortravel,to avoid a11contactwith an alleged victim ofthe crime and with a
     potential witness who may testify concerning the offense;reporton a regular basis to a designated law
     enforcementagency,pretrialservicesagencyorotheragency;complywithaspecifiedcurfew (withelectronic
     monitoring)andrefrain from possessingafirearm,destructivedeviceorotherdangerousweapons.
     t.AdditionalSex Offense ConditionsForDefendantsChmxed orConvicted ofa SexualOffense:
          1. ( )Defendantmaynothavecontactwithvictimts),oranychildundertheageof18,unlessapproved
                  by the Courtorallowedby theU.S.Probation Officer.
                )Thedefendantshallnotpossessoruseanydataencryptionteclmiqueorprogrnm andshall
                  provide passwordsand adm inistrativerightsto theU .S.Probation Officer.
          3.    ) Defendantshallparticipateinspecializedsexoffenderevaluationandtreatment,ifnecessary,
                  andto contributeto the costsofservicesrendered based on ability to pay,asdeterminedby
                  the U .S.Probation O ffice.
                )Defendantshallnotpossess,procure,purchaseorotherwiseobtain anyinternetcapabledevice
                  and/orcomputer.Additionally,thedefendantisprohibited from using anotherindividual's
                  computerordevicethathasintem etcapability.
          5.    )Defendantisprohibitedfrom establishingormaintaininganyemailaccountorsocialmedia
                  account.Additionally,thedefendantisprohibitedfrom usinganotherindividual'semailaccotmt
                  orsocialmedia account.M ustprovidem onthly orupon request,personalphone andcreditcard
                  billingstoPretrialServicesto confirm thereareno serviceswith any intem etservicesprovider.
                )Defendantisnotpermittedtoenterplaceswherechildrencongregateincluding,butnotlimited
                  to anyplay areas,playgrounds,libraries,children-themed restaurants,daycares,schools,
                  amusem entparks,carnivals/fairs,unlessapproved by the U.S.Probation OE cer.
          7.    )The defendantshallnotbe involved in any children'soryouth organizations.
          8,    ) Defendantisprohibitedfrom viewing,owning,orpossessingany obscene,pomographic,or
                  sexually stimulatingvisualorauditory material,includingtelephone,electronicmedia,
                  com puterprogrnm s,or com puter services.
          9.    )Thedefendantshallparticipateinamaintenancepolygraphexnminationtoperiodically
                  investigatethedefendant'scompliance.Thepolygraph examination shallspecifcally address
                  only defendant'scomplianceornon-com pliancewith the specialconditionsofreleaseand shall
                  notinquire into thefactsofthe pending crim inalcaseagainstdefendant.Thedefendantwill
                  contributetothecostsofservicesrendered (co-payment)basedon abilitytopay oravailability
                  ofthird party paym ent.
.-   u May travelto and from:
      *                                         KY   ,and mustnotify PretrialServicesoftravelplansbefore
     leavinganduponreturn.          O       j
-    v.C mply with thefollowing additipnalconditionsofbond:
           .
      * î, M
      w
                       <$1 G'0c. %*
                                  ..J lcccxx.k yo pre< ..
                                                        'p
    Case 0:21-mj-06311-AOV Document 3 Entered on FLSD Docket 05/12/2021 Page 5 of 7

                                                      D EFENDANT :
                                                      CASE NUM BER:
                                                      PAGE FIV E


                   PENALTIES AND SANCTIONS APPLICABLE TO DEFENDANT

       Violation ofany oftheforegoing conditionsofrelease may resultin theimm ediateissuance ofawarrant
forthe defendant'sarrest,arevocation ofrelease,and orderofdetention,asprovided in 18 U.S.C.53148,
forfeitureofany bailposted,and aprosecution forcontemptasprovided in 18U.S.C.j401,which could result
in a possible term of im prisonm entora tsne.

       The comm ission of any offense while on pretrial release may result in an additional sentence upon
conviction forsuch offenseto aterm ofim prisonmentofnotmorethan ten years,ifthe offenseisa felony;ora
term of imprisonment of notm ore than one year,if the offense is a m isdem eanor.This sentence shallbe
consecutiveto any othersentenceand mustbeim posedin additiontothesentencereceived fortheoffenseitself.

        Title18U.S.C.j1503makesitafelonycriminaloffensepunishableby imprisonmentanda$250,000fne
to intimidateorattemptto intimidateawitness,jurororofficerofthecourt;18U.S.C.j1510makesitafelony
crim inaloffensepunishableby im prisonmentand a$250,000 fineto obstructacriminalinvestigation;18U .S.C.
91512 makesitafelony criminaloffense punishable by impdsonmentand a $250,000 fineto tnmperwith a
witness,victim orinformant;and 18U.S.C.j1513makesitafelonycriminaloffensepunishablebyimprisonment
and a$250,000 fineto retaliate againstawitness,victim orinformant,orthreaten to do so.

       Itisacriminaloffense under18 U.S.C.j3146,ifaherhaving been released,thedefendantknowingly
failsto appearasrequired by the conditions ofrelease,orto surrenderforthe service ofsentence pursuantto a
courtorder.Ifthe defendantwasreleased in connection with a chargeof,orwhile awaiting sentence,surrender
fortheservice ofasentence,orappealorcertiorariafterconviction for:

    (1)arloffensepunishableby death,lifeimprisonment,orimprisonmentforaterm ofsfteenyearsormore
        thedefendantshallbefined notm orethan $250,000 orimprisoned fornotmorethan tenyears,orboth;
    (2)anoffensepunishableby imprisonmentforaterm offiveyearsormore,butlessthan fifteenyears,the
       defendantshallbetsned notmorethan $250,000 orimprisoned fornotm ore than fiveyears,orboth;
    (3)anyotherfelony,thedefendantshallbefinednotmorethan $250,000 orimprisoned notmorethantwo
        years,orboth;
    (4)amisdemeanor,thedefendantshallbetinednotmorethan $100,000 orimprisoned notmorethan one
        year,orboth.

       A term ofimprisonmentim posed forfailureto appearorsurrendershallbeconsecutivetothesentenceof
imprisomnentforany otheroffense.In addition,afailuretoappearmay resultin theforfeiture ofany bailposted,
which m eansthatthe defendantwillbe obligated to pay the fullamountofthe bond,which m ay be enforcedby
al1applicable law softhe United States.
Case 0:21-mj-06311-AOV Document 3 Entered on FLSD Docket 05/12/2021 Page 6 of 7


                                                                            DEFENDANT:
                                                                            CASE NUM BER:
                                                                            PAGE SIX

                            PENALTIESAND SANCTIONS APPLICABLE TO SURETIES
Viûlation bythedefendantcfany cfthefcregoingconditionsofreleasewillresul
                                                                       tin an immediateobligation by tàesurety orsureties
topaythefullamountofthebond.Forfeitureofthebondforanybreachofoneormoreconditionsmaybedeclaredbyajudicialnmcer
ofanyUniyedStatesDistrictCcurthavingcognizanceoftheaboveentitledmatteratthetimeofsuchbreach,andifthebondisforfeited
andtheforfeitureisnotsetasideorremitted,judgmentma7beentereduponmoticn i nsuchUnitedStatesDistrictCoulagainsteach
stl
  retyjointly andseverallyfortheamountofthebond,togetherwith interestandcosts,andexecutionmay beissuedandpayment
securedasprovi
             dedby theFederalRulescfCriminalProcedureand otherlawscftheUnited States.
                                                      SIGNATURES
Ihavecarefullyreadand Iunderstandthisentireappearancebcndconsistinguflevenpages,oritbasbeenread tome,and,ifnecessary,
eanslatedintomynative language.and1know thatIam obligated by1aw tocomplywithallofthete= softhisbond.Iprômisetôobey
allconditicnsofthisbond,to appearin cotlrtasrequired.and to surrenderforserviceofany sentence imposed,Iam aware ofthe
penaltiesand sanctionsoutlinedinthisbond forviolationsofthetermsofthebond.
IfIam anagentactingfororonbeàalfofacorporatesurety,lfurtherrepresentthatIam adulyauthorizedagentfcrthecoporatesqrety
andàavefullpowertoexecutethisbond intheamountstated.
                                                                   DEFEN DANT
Signed1is               day of                               ,2!     at                      ,Florida            .. .

Signedandacknowledgedbeforeme:                                      DEFENDAN :(Signature)                                           '
w ITNEss:                                                                         F * X AA-
                                                                                       Ci
                                                                                        ty                              Sta?
      City                        State

                                                             CORPORATE SURETY
Signedthis              dayof                                ,21   at                        ,Flcrida
SURETY:                                                              AGENT:(Signature)
                                                                     PRINT NAM E:
        City                           State

                                                         INDIVIDUAL SURETIES
Si
 gnedKs         dayof            ,21 at                     .Florida Sired+is dayof                         ,21 at              .Flœii
SURETY:(Signatnre)                                                     SURETY:(Signature)
PRINT NAM E:                                                           PRINT NAM E:
REIM IONSO TO DEFENDANT:                                               RELATIONSO TO DEFENDANT:

               Ci1                             State                            City                                    Statt

Siped:is        dayof            '21      at                  ,Flolida Sip edZi
                                                                              s         daycf               ,21. . at           ,Flœi&
SURETY:(Signature)                                     ---    -        SURETY:(Signature)
PRINT NAM E:                                                           PRINT NAM E:
RELATIONSIG TO DEFEO ANT:                                              REIM ONSO TO DEFENDANT:

             City                              State                            City                                    Staa
                                                APPRO V AL BY TH                CO URT
Date:          M ay 12,2021                                                                     .       *      W X -
                                                                          ALICIA 0 ,V ALLE
                                                                          UN ITED STA TES M AG ISTR ATE JUD G E
    Case 0:21-mj-06311-AOV Document 3 Entered on FLSD Docket 05/12/2021 Page 7 of 7
                                                                     DEFENDANT:
                                                                     CASE NUM BER:
                                                                     PAGE SIX

                             PENALTIES AND SANCTIONS APPLICABLE TO SURETIES
Violation by thedefendantofany ofthe foregoing conditionsofreleasewillresultin an immediateobligation by thesurety orsureties
topaythefullamountofthebond.Forfeitureofthebondforanybreachofoneormoreconditionsmaybedeclaredbyajudicialofficer
ofany United StatesDistrictCourthaving cognizanceoftheaboveentitledmatteratthetimeofsuchbreach,and ifthebond isforfeited
andtheforfeitureisnotsetasideorremitted,judgmentmaybeentereduponmotion insuchUnitedStatesDistrictCourtagainsteach
suretyjointlyandseverally fortheamountofthebond,togetherwithinterestandcosts,andexecution may beissuedand payment
secured asprovided bytheFederalRulesofCriminalProcedureand otherlawsoftheUnited States.
                                                       SIG NATURES
Ihavecarefully readand Iunderstandthisentireappearancebondconsisting ofseven pages,orithasbeen readtome,and,ifnecessary,
translatedintcmynativeIanguage,and Iknow thatIam obligated by law tocomplywith a1lofthetermsofthisbond.Ipromisetoobey
allconditionsofthis bond,to appearin courtas required,and to surrender forservice ofany sentence imposed.Iam aware ofthe
penaltiesand sanctionsoutlined in thisbondforviolationsofthetermsofthebond.
Iflam an agentactingfororonbehalfofacomoratesurety,lfurtherrepresentthatIam aduly authorizedagentforthecorporatesurety
andhavefullpowerto executethisbond in the amountstated.
                                                            DEFENDAN T
Signedthis                 day of                     ,2l     at                       ,Florida          .-
Signedandacknowledgedbeforeme:                               DEFENDAN :(Signature)                                         '
w ITNEss:                                                                     F ' W X F-
                                                                                City                           State
       City                         State

                                                      CO RPO RATE SURETY
Signed this                day of                     ,21     at                       ,Florida
SURETY:                                                       AGENT:(Signature)
                                                               PRINT NAM E:
          City                        State

                                                      IND IVIDUAL SURET IES
Sip edthis         dayof            ,2l at              ,Florida Sir edthis      dayof             ,21    at           .Florii
SURETY:(Signature)                                                 SURETY:(Signature)
PRIN T NAM E:                                                      PRINT NAM E:
RELATIONSO TO DEFENDANT:                                           RELATIONSO          TO DEFENDANT:

                 (zity                        State                      City                                  State

Sip ed1is         dayof             ,21     at          ,Flori
                                                             da Sir edthis       dayof             ,21    at           ,Flori
                                                                                                                            da
SURETY:(Signature)                                                 SURETY:(Signature)
PRINT NAM E:                                                       PRINT NA M E:
RELATIO NSHIP TO DEFENDANT:                                        RELATIONSO TO DEFENDANT:

                 City                         State                      City                                  State
                                                 APPR OV A L BY TH E CO U R T
 D ate:
                                                                   ALICIA 0 .V ALLE
                                                                   UN ITED ST ATE S M A G ISTM TE JUD GE
